Citation Nr: 1419200	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-04 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Whether the Board of Veterans' Appeals (Board) has jurisdiction over the issues of entitlement to higher initial disability ratings for right leg sciatic radiculopathy and left leg sciatic radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from June 1979 to June 1982.

The current issue before the Board is jurisdictional in nature.  An October 2008 rating decision of the RO in Houston, Texas, which granted service connection for degenerative disc disease of the lumbosacral spine, initially rated 20 percent disabling, with an effective date of June 6, 2008, the date of the original service connection claim.  In January 2010, the RO granted an increased rating of 40 percent disabling for the service-connected degenerative disc disease of the lumbosacral spine with an effective date of March 2009, and also granted service connection for right and left leg sciatic radiculopathy, with initial ratings of 10 percent disabling each, effective June 6, 2008.

The case was previously before the Board in January 2013.  Pertinent to the instant matter, the Board, in January 2013, denied an initial disability rating for degenerative disc disease of the lumbosacral spine in excess of 20 percent prior to November 25, 2008, granted a disability rating of 40 percent from November 25, 2008 to March 14, 2009, and denied a disability rating in excess of 40 percent from November 25, 2008.  An earlier effective date was also denied.  The Board did not address the issues of entitlement to higher initial disability ratings for right and left leg sciatic radiculopathy because the Board found that these issues were not on appeal before the Board, specifically finding that the Veteran had not expressed disagreement with the initial ratings.

The Veteran appealed the January 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Partial Joint Motion for Remand, the parties moved the Court for a remand of one aspect of the Board's decision to determine whether the Board, in fact, had jurisdiction over the issues of higher initial disability ratings for right and left leg sciatic radiculopathy.  The Court subsequently issued an Order remanding the matter consistent with the terms of the Joint Motion.

The Board notes that the Court Order dated November 2013, when framing the issue, remanded the previous Board decision "only to the extent that it denied entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine prior to November 25, 2008, and in excess of 40 percent thereafter . . . for action consistent with the terms of the joint motion."  While this is consistent with the language presented in the "conclusion" section of the joint motion, as explained in the "basis for remand" section, the parties agreed that the Board's sole error was failing to provide an adequate statement of reasons or bases as to why it did not have jurisdiction over the disability ratings assigned to the service-connected right and left leg sciatic radiculopathy.  As explained in the Partial Joint Motion for Remand and Court Order, there was no error regarding the Board's rating of the lumbosacral spine disability.  The joint remand goes on to state that "the parties agree that remand is warranted for the Board to determine if it has jurisdiction over appeals of the ratings assigned to radiculopathy of the right and left legs."

The remand basis section of the Joint Motion makes no mention of any error on the part of the Board concerning its decision as to the Veteran's spinal disability ratings appeals; therefore, the lumbosacral spine disability rating issue is not in fact the subject of the Partial Joint Motion for Remand or Remanded by the Court Order.  However, as the Board had not previously considered the issues of entitlement to higher initial disability ratings for right and left leg sciatic radiculopathy, as the other issues on appeal were either withdrawn (earlier effective date) or lacked jurisdiction by the Court (bilateral toe sprains), and as service connection for right and left leg sciatic radiculopathy was granted secondary to the Veteran's service-connected spinal disability, the remand order had to state the issue in terms of an increased disability rating for degenerative disc disease of the lumbosacral spine to identify a procedural basis for the Remand and Court Order so the Board could address the narrow questions posed on Remand.

In referencing the issue as one for lumbosacral spine disability rating, the Partial Joint Motion for Remand inartfully begged the question by stating that the issue subject to the Remand and Court Order was the Board's rating of the lumbosacral spine disability.  Rating of the lumbosacral spine disability is not the issue actually subject to the Remand and Court Order, and was not the issue actually addressed by the Joint Motion, notwithstanding the reference to such as the issue.  The actual questions are whether the Board had jurisdiction over appeals of initial ratings for the separately service-connected and rated right and left leg sciatic radiculopathy, and if the initial sciatic radiculopathy ratings were part of the lumbosacral spine disability rating issue addressed in the January 2013 Board decision; therefore, the Board's rating of the lumbosacral spine disability was addressed in the January 2013 Board decision, is not in dispute, and is not now at issue.  For this reason, the Board has recharacterized the questions on appeal as listed on the title page.  This characterization is fully consistent with, and addresses all the questions and concerns posed by, the Partial Joint Motion for Remand and Court Order, but avoids the confusion that would be compounded by stating that the issue on Remand from the Court is the rating of the lumbosacral spine disability, rather than the actual question at issue, which is whether the Board has jurisdiction over the issues of initial disability ratings for right and left leg sciatic radiculopathy.

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  Further, the duty to ensure compliance with the Court's Order extends to the terms of the agreement struck between the parties forming the Joint Motion, and the Board is required to address the clear and specific instructions of a Court order.  Forcier v. Nicholson, 19 Vet. App. 414, 425-26 (2006).  In full compliance with the substance of what the Joint Remand and Court Order identify as the questions to be addressed, the instant Board decision will address the Partial Joint Motion for Remand and Court Order's question of whether the Board has jurisdiction over the issues of entitlement to higher initial disability ratings for right and left leg sciatic radiculopathy, as contemplated by the "basis for remand" in the November 2013 Partial Joint Motion for Remand.

In May 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in San Antonio, Texas.  A transcript of the hearing is of record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  In June 2008, the Veteran submitted a claim for service connection for low back intervertebral disc syndrome with associated bilateral partial paralysis of the sciatic nerves.

2.  An October 2008 rating decision of the RO granted service connection for degenerative disc disease of the lumbosacral spine, and implicitly denied service connection for bilateral partial paralysis of the sciatic nerves.

3.  In November 2008, the Veteran timely filed a notice of disagreement (NOD) to the implicit denial of service connection for bilateral partial paralysis of the sciatic nerves. 

4.  In a January 2010 rating decision, the RO granted service connection for both right and left leg sciatic radiculopathy (as secondary to the service-connected degenerative disc disease of the lumbosacral spine), and assigned each a 10 percent initial disability rating effective June 6, 2008; the Veteran was mailed notice of this decision and his appellate rights in January 2010.

5.  The Veteran did not file a timely NOD following the January 2010 rating decision regarding the initial rating of right and left leg sciatic radiculopathy, and no new and material evidence was received by VA within one year of the mailing of the notice of the January 2010 rating decision.

6.  There is no appeal before the Board concerning the issues of initial ratings for right and left leg sciatic radiculopathy.  


CONCLUSION OF LAW

The January 2010 rating decision as to the issues of right and left leg sciatic radiculopathy having become final, at the time of the January 2013 Board decision and currently, the Board did not, and does not, have jurisdiction over the issues of entitlement to higher initial disability ratings for right leg sciatic radiculopathy and left leg sciatic radiculopathy.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.156, 3.159, 20.200, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (West 2002 & Supp. 2013).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The Board's January 2013 decision found that any duties imposed on VA, including the duties to assist and to provide notification, had been met.  This finding was not disputed in the Partial Joint Motion for Remand; however, the parties did agree that the Veteran was free to submit additional evidence and argument in support of his claim.  

In January 2014, VA sent the Veteran notice that his case had been remanded from the Court, and that he had 90 days in which to submit additional evidence and/or argument.  VA subsequently received notice from the Veteran in January 2014 that he did not have anything further to submit, and that adjudication of his appeal should occur after his representative was given the opportunity to submit additional argument in his case.  On January 31, 2014, VA received the representative's post-remand brief.  

There remains no question as to the substantial completeness of the question on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

The Board's Jurisdiction Over the Issues of Initial Disability Ratings 
for Right and Left Leg Sciatic Radiculopathy

In June 2008, the Veteran submitted a formal claim for service connection for "low back intervertebral disc syndrome with associated bilateral partial paralysis of the sciatic nerves."  In July 2008, the Veteran was sent VCAA notice using the same phrasing for the issue.  The Veteran's representative sent a response to the VCAA notice with additional evidence later that month.  Significantly, the representative framed the claim as such: "Entitlement to service connection for a low back condition and secondary service connection for bilateral partial paralysis of the sciatic nerves."  (emphasis added).  

A claim for VA benefits includes a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a Veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  The Board notes that the representative's July 2008 letter mentioned bilateral partial paralysis of the sciatic nerves.

In October 2008, the RO granted service connection for degenerative disc disease of the lumbosacral spine and assigned an initial disability rating of 20 percent.  Entitlement to service connection for bilateral partial paralysis of the sciatic nerves was not adjudicated as a separate issue, and the Veteran was not assigned a separate rating for bilateral partial paralysis of the sciatic nerves or other neurological condition; however, in the October 2008 decision, separate ratings were not granted for right or left leg sciatic neuropathy.  

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, where a veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  The proper remedy under such circumstances is to file a timely NOD as to the RO's failure to address that claim.  In Cogburn v. Shinseki, 24 Vet. App. 205 (2010), the Court held that the application of the implicit denial rule did not violate a claimant's constitutional rights to due process.  However, in analyzing the applicability of the implicit denial rule, the Court outlined several factors for consideration, including (1) the relatedness or specificity of the claims (i.e., whether the claims were identical or closely related); (2) the specificity of the adjudication (i.e., whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well); (3) the timing of the claims (i.e., the closer the claims are filed to one another, the more likely that a reasonable person would understand that an earlier claim was implicitly denied by the adjudication of a subsequent claim); and (4) whether the claimant was represented (i.e., relevant in determining the degree to which a pleading will be liberally construed in terms of what disability was initially claimed and how any decision based on the implicit denial doctrine is interpreted).

In November 2008, the Veteran timely filed a NOD to the October 2008 rating decision, noting that the RO had failed to address the neurological deficits of the lower extremities, i.e., that the RO had failed to address, and, therefore, implicitly denied, the issue of service connection for bilateral partial paralysis of the sciatic nerves.  The Board notes first that service connection for a low back/spinal disability and service connection for bilateral partial paralysis of the sciatic nerves (as a secondary complication of the back disability) are similar issues, with extensive overlap of causation and relevant symptomatology.  Regarding the specificity of the adjudication (i.e., whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well), the October 2008 rating decision specifically noted the Veteran's complaints of pain radiating to his right lower extremity.  The Veteran's November 2008 NOD also demonstrates his understanding that the sciatic nerve claim had been disposed of in the decision.  

As to timing, both issues arose from a single June 2008 claim of intervertebral disc syndrome with associated bilateral partial paralysis of the sciatic nerves, which in July 2008 was styled as two related service connection issues.  Such timing of the filing of the two issues makes it more than likely that a reasonable person would understand that a claim for service connection for bilateral partial paralysis of the sciatic nerves was implicitly denied by the adjudication of the spinal disability.  Finally, as to the fourth criterion for identifying an implicitly denied claim, the Veteran has been represented throughout his claim by a veteran's service organization.  Given the foregoing, the Board finds that the October 2008 rating decision implicitly denied any pending claim for service connection for bilateral partial paralysis of the sciatic nerves.  See Cogburn, 24 Vet. App. 205. 

Further, in January 2009, the Veteran filed a claim for an increased disability rating for his service-connected degenerative disc disease of the lumbosacral spine, indicating that he considered the degenerative disc disease and the sciatic nerve disorder to be two separate issues for which he was seeking service connection.  In other words, he was requesting a separate rating, which necessarily invokes service connection, for a sciatic nerve disability of both the lower extremities.

In a January 2010 rating decision, the RO granted an increased 40 percent disability rating effective March 14, 2009 for the Veteran's service-connected degenerative disc disease of the lumbosacral spine, and granted service connection for right leg sciatic radiculopathy and for left leg sciatic radiculopathy, both as secondary to the service-connected back disability, assigning each a 10 percent initial disability rating effective June 6, 2008; therefore, the January 2010 rating decision both granted service connection for right and left leg sciatic radiculopathy and assigned separate (initial) ratings for right and left leg sciatic radiculopathy.  Relevant to the instant matter, the January 2010 rating decision specifically conveyed that the service connection awards for right and left leg sciatic radiculopathy constituted a total grant of all benefits sought on appeal for such disabilities.  

In a letter dated January 22, 2010, the Veteran was informed of his appellate rights, which specifically advised that he had one year from the date of the letter to appeal the decision.  Specifically, the letter informed the Veteran that, "if you do not agree with our decision, you should write and tell us why.  You have one year from the date of this letter to appeal the decision.  The enclosed VA Form 4107, 'Your Rights to Appeal Our Decision,' explains your right to appeal."  

As service connection for right and left leg sciatic radiculopathy was granted, the issue appealed by the Veteran's November 2008 NOD was fully granted, so no issue for appellate review remained.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  A second NOD was necessary if the Veteran wished to challenge the initial rating or the effective date assigned for the left or right sciatic radiculopathy.

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103; see also Cook v. Principi, 318 F.3d 1334 (2002) ("If a veteran fails to appeal from an RO decision concerning a claim, the decision becomes 'final,' and 'the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title.'" (quoting 38 U.S.C.A. § 7105(c))).  The governing regulations provide that an appeal consists of a timely filed NOD in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  The NOD is to be filed within one year from the date of mailing of notice of the result of initial review or determination.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302; see also Sims v. Shinseki, 578 F.3d 1332 (2009).  For the reasons discussed in Grantham, the Veteran was required to file a NOD to the RO's initial rating assigned in conjunction with the grant of service connection for right and left leg sciatic radiculopathy within one year of the January 22, 2010 letter informing him of the RO's January 2010 decision and of his appellate rights.  No such NOD regarding the initial ratings assigned for right or left sciatic radiculopathy was received by VA within the one year appeal period.

Additionally, no new and material evidence was received by VA within one year of the mailing of the January 22, 2010 notice of the January 2010 rating decision assigning the initial ratings for right and left sciatic radiculopathy.  Finality may also be prevented from attaching to a rating decision when new and material evidence is submitted within one year of the mailing of notice of the rating decision.  38 C.F.R. § 3.156(b).  Specifically, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.  .

While additional evidence (VA medical records and statements from the Veteran and his representative) was received which related to his right and left leg sciatic radiculopathy during the one period after notice of the January 2010 rating decision, such evidence was not new and material.  The Veteran's July 2010 statement, his representative's March 2010 statement, and various VA medical records merely reiterate the circumstances of the Veteran's in-service back injury and/or the history of his right and left leg sciatic radiculopathy, which are established facts that are not in dispute, having been recognized as part of the decision to grant service connection.  The remaining treatment (medical) evidence received, including a late January 2010 VA primary care nursing note, concerns the Veteran's leg pain and his desire to obtain/continue steroid injections.  A review of the record, along with the decision history, demonstrates that VA had previously received and reviewed similar evidence, and that the RO considered such evidence in its January 2010 rating decision.  Further, the documentation received into the record after January 2010 is not such that it would have had an effect on the initial disability rating, the effective date, and/or any other potential downstream question.  

Neither a timely NOD having been filed, nor new and material evidence having been received into the record, the January 2010 rating decision became final as to the questions of initial ratings for right and left leg sciatic radiculopathy.  As the January 2010 rating decision granting service connection and assigning the initial ratings for right and left leg sciatic radiculopathy became final, the Board does not have jurisdiction over the issues of entitlement to higher initial disability ratings for right and left leg sciatic radiculopathy, and did not have such jurisdiction at the time of its January 2013 Board decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 


ORDER

Board jurisdiction over the issues of entitlement to higher initial disability ratings for right leg sciatic radiculopathy and left leg sciatic radiculopathy is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


